

116 HR 2904 IH: Financial Protection for Our Military Families Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2904IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Barr introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Consumer Financial Protection Act of 2010 to extend certain supervisory authority of
			 the Bureau of Consumer Financial Protection to include assessing
			 compliance with the Military Lending Act.
	
 1.Short titleThis Act may be cited as the Financial Protection for Our Military Families Act. 2.Bureau examination authority with respect to Military Lending Act complianceThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—
 (1)in section 1024(b)(1)(A), by inserting before the semicolon the following: and section 987 of title 10, United States Code; and (2)in section 1025(b)(1)—
 (A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (B)by inserting after subparagraph (A) the following:
					
 (B)assessing compliance with the requirements of section 987 of title 10, United States Code;. 